         Case 1:21-mj-00407-RMM Document 1-1 Filed 04/28/21 Page 1 of 3




                                       STATEMENT OF FACTS

       On or about December 16, 2020, pursuant to a D.C. District Court search warrant related
to a child pornography investigation, law enforcement searched BRANDON WARE’s (DOB:
04/XX/1986) residence located at 26 Rhode Island Avenue NE, Washington, D.C. WARE was
present at the time of the warrant execution. Law enforcement seized the following items from
WARE’s residence:
                Item 001: USB-C Card Reader w/ 32GB MicroSD Card
                Item 002: Black Western Digital External HDD w/ Cords
                Item 003: Black Apple iPad Mini
                Item 004: Asus Laptop, Model: 8265BGW
                Item 005: Apple iPhone

         Following the search warrant execution, WARE was advised of his Miranda warnings and
waived his Miranda rights. WARE identified his electronics as a cell phone, laptop, Sony
PlayStation 4, and several Apple iPads or tablets, and that he primarily uses his cell phone to access
the internet. WARE said most of his electronics would be located in his bedroom, which was
located on the middle floor (2nd floor) of the residence. During the interview, WARE identified
his laptop as having a sticker of the Japanese anime character “Domo” attached to it. Agents
ultimately located an Asus Laptop, Model: 8265BGW (Item 004) with a “Domo” sticker affixed
to the front of it in a bedroom on the 2nd floor of the residence. The remaining four (4) items seized
from WARE were also located in this bedroom. Additionally, while conducting the search of this
bedroom, law enforcement personnel observed mail addressed to “Brandon WARE.” WARE also
provided agents with his cell phone number and email address.



           Review of Digital Forensics Images and Extractions Obtained from the Electronic
                                      Items Seized from WARE
        Law enforcement conducted forensic imaging and obtained extractions on Items 001-005.
Based on a review of the forensic images and extractions, the following CSAM items were
observed:
        a.      Item 001: USB-C Card Reader w/ 32GB MicroSD Card: This item contained
approximately 327 images and 341 videos of child pornography. These files had a date range of
approximately November 11, 2019 – May 26, 2020. One of the child pornography files observed
on this device is described below:
                        Title: video_2017-08-13_10-47-51.mp4
                        MD5 Hash: 512a80e9c75326eb61922d9427051baa
                        Creation Date/Time: February 5, 2020 at 08:48:43 UTC
                        File Path: Partition 1\Hecking\stuff\3rd_U-03-12-19\videos-154_s20\v\
                        video_2017-08-13_10-47-51.mp4
                        Description: This video is approximately fifty-four (54) seconds in length
                        and depicts an unknown male penetrating an infant/toddler’s vagina with
                        his visibly erect penis. This video is predominantly filmed with a close-up
                        focus of the child’s pubic area.
             Case 1:21-mj-00407-RMM Document 1-1 Filed 04/28/21 Page 2 of 3




        b.      Item 002: Black Western Digital HDD w/ cords – This item contained
approximately 13 child pornography videos and four child pornography images. These files had
a creation date range of approximately November 29, 2009 – October 31, 2010. One of the child
pornography files I observed on this device is described below:
                       Title: (Pthc) 6Yo XXXX– Bedtime Rap Until Cum XXXX pedo XXXXX
                       1yo 2yo 3yo 4yo 5yo 6yo 7yo 8yo 9yo 10yo XXXXXXX fdsa hussyfan
                       Russian korea.mpg1
                       MD5Hash:                6e0358c38689d1b6fa0349fd02c935ac
                       Creation Date/Time: October 31, 2010 at 19:28:16 UTC
                       FilePath:Partition 1\Elements\manga download\Manga\H\Video\I\Saved
                       \(Pthc) 6Yo XXXX– Bedtime Rap Until Cum XXXX pedo XXXXX 1yo
                       2yo 3yo 4yo 5yo 6yo 7yo 8yo 9yo 10yo XXXXXXX fdsa hussyfan
                       Russian korea.mpg
                       Description: This video is approximately one minute and five seconds
                       (1:05) in length and depicts an infant or toddler lying in a bed. A male
                       subject is observed raping the child by performing oral sex on her. Later in
                       the video, a male subject is observed digitally penetrating the child’s vagina
                       before inserting his penis in the child’s vagina and ejaculating on her.

       c.     Item 004: Asus Laptop, Model: 8265BGW – This item contained approximately
seventy-one child pornography videos. These files had a date range of approximately March 25,
2020 – December 10, 2020. Below is a summary of some of the videos observed:
                      Title: Videos – good.weXX
                      MD5 Hash: 2d4459d7cca37954cb2c88074d590791
                      Creation Date/Time: November 23, 2020 at 23:55:10 UTC
                      File Path: Users\exula\Downloads\Move\Videos – good.weXX
                      Description: This video is approximately 59 seconds in length and depicts
                      a pre-pubescent minor female wearing a multi-colored shirt lying on a bed
                      with blue sheets. The minor female is observed masturbating a nude, erect
                      penis.
                              Title: Videos – 5blowjob.weXX
                              MD5 Hash: b88fef478b504445901e7c513e8edff6
                              Creation Date/Time: 11/24/2020 00:02:44 UTC
                              File Path: Users\exula\Downloads\Move\Videos – 5blowjob.weXX
                              Description: This video is approximately 1 minute in length and depicts a
                              pre-pubescent minor female wearing only a pair of light-colored, purple
                              underwear (Minor 1) and a second minor subject wearing a pink long-
                              sleeved shirt (Minor 2). A male subject wearing only a blue shirt is
                              observed with a visibly erect penis sitting next to Minor 1. Minor 1 is
                              observed looking in the direction of the male subject while holding his
                              penis. Shortly thereafter, the adult male has Minor 1 perform oral sex on
                              him. Later in the video, the male subject removes his shirt before


1
    The titles of the files are redacted so as not to further disseminate child pornography.
         Case 1:21-mj-00407-RMM Document 1-1 Filed 04/28/21 Page 3 of 3




                       changing positions, now kneeling in front of Minor 1 as he places his left
                       hand on top of Minor 1’s head and guides her mouth to his erect penis.
                       Title: Videos – XXXXX Girl Anal Fuck.webm
                       MD5 Hash: 583ca422613517704ff80cb04ba74d64
                       Creation Date/Time: 11/24/2020 00:08:09 UTC
                       File Path: Users\exula\Downloads\Move\Videos\Videos – XXXXX Girl
                       Anal Fuck.webm
                       Description: This video is approximately 7 minutes and 05 seconds in
                       length and depicts a fully nude pre-pubescent minor female lying on her
                       back with her legs spread open, exposing her vagina. A nude, adult male
                       subject with a visibly erect penis is observed in front of the minor female,
                       penetrating the minor female with his erect penis. Later in the video, the
                       adult male subject is observed rubbing his penis on the outside of the
                       child’s vagina. The video later cuts to the child on the floor in a
                       kneeling/leaning back position, supporting herself with her hands. The
                       adult male is observed standing in front of the child, masturbating his erect
                       penis before ejaculating on the child.
        Possible CSAM Files, to Include Child Pornography, Downloaded to WARE’s Laptop
                                 at WARE’s D.C. Residence

        Some of the child pornography files recovered from WARE’s laptop were downloaded on
November 23 and November 24, 2020. Law enforcement obtained subpoenas for WARE’s email
account, exulatus@gmail.com, prior to the search warrant execution. WARE admitted to agents
during his interview that this is his email address. WARE’s email address was accessed multiple
times from IP addresses assigned to WARE’s D.C. residence, including during the November 23-
24 time frame.

                                           CONCLUSION
       Based on the above information, there is probable cause to believe that BRANDON WARE
committed the following offenses: Receipt of Child Pornography in violation of 18 U.S.C.
2522(a)(2) and Possession of Child Pornography in violation of 18 U.S.C. 2252(a)(4).


                                              _________________________________________
                                              JEFFREY COLLINS
                                              Agent, Homeland Security Investigations


Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 28th day of April 2021.                           2021.04.28
                                                                  14:22:48 -04'00'
                                               ___________________________________
                                               ROBIN M. MERIWEATHER
                                               U.S. Magistrate Judge
